t c no united_states tax_court lucky stores inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p made contractually required monthly contributions to collectively bargained defined benefit pension plans for its fiscal_year ended date p obtained an extension of the time within which to file its federal_income_tax return to date on its return p deducted in addition to the monthly contributions based on employee hours worked during the fiscal_year monthly contributions based on hours worked during months intervening between the last day of the fiscal_year and the extended due_date of the return held the contributions based on hours worked after the close of the fiscal_year and before date were not on account of p's date fiscal_year as required by sec_404 i r c and are therefore not deductible in that year barry w homer eric w jorgensen and grady m bolding for petitioner alan summers kevin g croke and elizabeth l groenewegen for respondent nims judge respondent determined the following deficiencies in petitioner's federal_income_tax fiscal_year ended fye date date date deficiency dollar_figure big_number big_number unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure this case involves a number of issues the only issue to be resolved in the present proceeding is petitioner's claim to a deduction for union negotiated pension_plan contributions for the taxable_year ended date the amount of the disputed deduction is dollar_figure most of the facts have been stipulated and are so found petitioner is a delaware corporation at the time the petition was filed petitioner's principal_place_of_business was located in dublin california findings_of_fact at all relevant times petitioner was subject_to sec public financial reporting and other requirements and along with its subsidiaries operated retail grocery stores located throughout california and nevada petitioner requested and received from the internal_revenue_service an extension to date within which to file its united_states consolidated corporate_income_tax return for the fiscal_year ended date the current taxable_year the return was timely filed under applicable internal_revenue_code provisions employers are permitted to enter into qualified deferred_compensation arrangements to provide retirement and other_benefits to employees and their beneficiaries through single employer plans multiple employer plans and multiemployer plans plans that are not established or maintained pursuant to collective bargaining agreements are herein for convenience referred to as multiple employer plans plans that are established and maintained pursuant to collective bargaining agreements are herein for convenience referred to as cba plans or on occasion as multiemployer pension plans in both multiple employer plans and cba plans the contributions of the participating employers are pooled and used to provide the benefits of all the covered employees former employees and their beneficiaries sec_413 contains certain rules exclusively applicable to cba plans sec_413 contains certain rules applicable to multiple employer plans the plans involved in this case are cba plans subject_to sec_413 under single employer plans only the employees and former employees of the single employer and their beneficiaries are eligible to receive retirement or other_benefits under the plan for this purpose employers who are within a controlled_group_of_entities or under common_control all within the meaning of sec_414 and c are treated as a single employer for purposes of sec_401 at all relevant times petitioner was required to and did contribute money to cba plans these plans were defined benefit pension plans the following schedule sets forth the six largest of the cba plans to which petitioner made contributions the six large cba plans and their annual accounting periods plan years for federal tax purposes cba plan northern california retail clerks union and food employers joint pension_plan california butchers pension_trust fund ufcw midwest pension fund western conference of teamsters central states sesw plan_year january - december july - june december - november january - december january - december southern california ufcw april - march contributions to each cba plan that were attributable to covered hours or weeks worked in a given month were due on the 20th of the month following the month in which the hours were worked or compensated for the parties stipulated that contributions were due on the 30th of each month but in her testimony sandra turpen the administrator of the northern california retail clerks' employer benefit fund gave the more precise statement of the due_date for contributions an account was considered delinquent if the payment was not received by the last day of the month during the calendar years and more than one thousand employers made contributions to the cba plans on behalf of thousands of unionized employees and their beneficiaries at all times between date and date the relevant period each of the cba plans qualified as a multiemployer pension_plan within the meaning of the employee_retirement_income_security_act_of_1974 erisa and was a plan to which sec_413 and subtitle e of title iv of erisa applied at all times during the relevant period each of the cba plans was qualified under sec_401 as a pension_plan and accordingly the trusts related to each cba plan were exempt from taxation under sec_501 as of the end of each month petitioner calculated the amount that it was required to contribute to each cba plan attributable to covered hours or weeks worked during such month petitioner multiplied the number of hours or weeks of work in such month by covered employees times a monetary rate set by the collective bargaining agreement increases or decreases in the number of covered employees along with increases or decreases in the hours or weeks worked by covered employees required petitioner and each of the other contributing employers to make a separate calculation for its required_contribution to each plan month by month for all taxable years ending before the current taxable_year petitioner computed its deduction for contributions to the cba plans in the following manner for each cba plan petitioner added the monthly contribution amounts attributable to covered hours or weeks worked during a given taxable_year and claimed that total amount as a deduction for that year for every taxable_year ending before the current taxable_year the total amount claimed as a deduction for a taxable_year did not include any contributions attributable to hours or weeks worked after the end of such year for its current taxable_year petitioner computed its deduction for contributions to the cba plans claimed on its return in the following manner petitioner added together the monthly contribution amounts attributable to covered hours or weeks worked between date and date and also added the monthly contributions attributable to covered hours or weeks worked from date through date and made before date the date on which petitioner filed its return for the current taxable_year in addition as to certain of the cba plans and bargaining units the dates were date through date in which case there were nine monthly contributions instead of eight thus petitioner claimed a deduction for 19--in some cases 20--monthly contributions on the current taxable_year return for fiscal years ending after date petitioner did not deduct any amounts which had been previously deducted on its federal_income_tax return for any prior year for fiscal years ending after date petitioner claimed a deduction for no more than monthly contributions in any such fiscal_year the record does not disclose the number of monthly contributions claimed by petitioner for deduction purposes on its federal_income_tax return for the taxable_year next succeeding the current taxable_year the dollar_figure in dispute consists of dollar_figure of contributions to the six large cba plans and dollar_figure to the smaller plans in the notice_of_deficiency respondent did not disallow the monthly contributions totaling dollar_figure that petitioner made to the cba plans for hours or weeks worked by its covered employees in the current taxable_year and deducted on petitioner's return for the current taxable_year the dollar_figure consists of dollar_figure of contributions to the six large cba plans and dollar_figure to the smaller plans in addition out of the total dollar_figure deduction claimed by petitioner in the current taxable_year respondent did not disallow dollar_figure of contributions to certain profit-sharing_plans petitioner has never filed form_3115 application_for change in accounting_method concerning the method it used to arrive at its deduction for contributions to the cba plans claimed on its return for the current taxable_year the administrator of each cba plan was a party independent of petitioner the administrator of each cba plan was appointed by the board_of trustees of the plan one-half of whom are selected by the employers and the other one-half of whom are selected by the union locals under the terms of the collective bargaining agreements the cba plans were entitled to collect interest and or late fees on delinquent contributions from employers at all times during the relevant periods each cba plan_administrator had in place procedures to monitor the actual dates of receipt of each contributing employer's required_contribution as required by erisa sec_104 and and sec_6057 and sec_6058 after the close of each plan_year the administrator of each cba plan filed annual reports forms and accompanying schedules with the irs on schedule b of form_5500 each cba plan reported for each plan_year only those contributions paid under the applicable collective bargaining agreement for hours or weeks worked during that particular plan_year petitioner's monthly contributions to each cba plan were reported by each cba plan on schedule b of form_5500 for that plan_year in which the related hours or weeks of the covered employees had been worked schedule b of form_5500 is required to be filed only with respect to a defined_benefit_plan that is subject_to the minimum_funding standards of sec_412 and erisa sec_302 88_stat_869 and one purpose of the completion of the schedule b is to demonstrate compliance or noncompliance with such minimum_funding standards there was no provision in any of the collective bargaining agreements prohibiting petitioner from contributing more than the amount required under the agreements or contributing amounts in advance of the date that such amounts became due there was no provision in any of the collective bargaining agreements which explained how the plan_administrator was supposed to handle or credit an amount received from an employer that was not earmarked as a contribution then due under the collective bargaining agreement however no contributions were made by petitioner to any of the cba plans during the relevant period that were not required by any relevant collective bargaining agreement petitioner for public financial reporting purposes accounted for its monthly contributions to the cba plans attributable to hours and weeks worked between february and date in its financial statements for its fiscal_year immediately succeeding its fiscal_year ended date the taxable_year of a contributing employer need not be the same as the plan_year of a cba defined benefit pension_plan to which such employer contributes administrators of cba plans are not required to know the taxable_year adopted by contributing employers under the terms of the collective bargaining agreements petitioner was not required to report to the plan administrators the deduction amounts it claimed for contributions at all times during the relevant periods each of the cba plans met the minimum_funding requirement of sec_412 and erisa sec_302 in preparing its funding_standard_account under sec_412 for each plan_year no cba plan actuary took into account contributions made by the contributing employers for hours worked by covered employees following such plan_year under each of the cba plans for all relevant periods the earning crediting and vesting of a participant's benefit by the cba plan was independent of the making of any specific contribution by an employer the information recorded on form_5500 schedule b for each of the six large plans shows that each of the six large plans had unfunded past_service_costs and that the actual contributions during the plan_year together with the credit balance in the funding_standard_account exceeded the minimum_funding requirement for the plan_year therefore sec_404 was used to calculate the alternative limit for purposes of determining petitioner's entitlement to deduct its contributions to the cba plans for purposes of sec_413 the applicable limitation of sec_404 with respect to contributions to each of the six large cba plans for the plan_year of such cba plan that includes the date date determined on a plan_year basis and as if all participants were employed by a single employer was as follows plan_year ended in tax_year california butchers n cal retail clerks s cal ufcw central states sesw ufcw m w pension_plan western conf teamsters deductible limit dollar_figure big_number big_number big_number big_number big_number contributions dollar_figure big_number big_number big_number big_number big_number plan_year begun in tax_year california butchers n cal retail clerks s cal ufcw central states sesw ufcw m w pension_plan western conf teamsters deductible limit dollar_figure big_number big_number big_number big_number big_number contributions dollar_figure big_number big_number big_number big_number big_number actual contributions during the plan_year as recorded on the form_5500 schedule b the amount of total employer contributions actually paid to each of the cba plans based on hours and weeks worked by eligible employees during each relevant plan_year as reported on schedule b for such plan_year is an amount which as of the beginning of such plan_year the cba plan_administrator of such cba plan could have reasonably estimated or expected to be made by employers with respect to hours and weeks worked by covered employees during such plan_year petitioner was never notified by any cba plan_administrator or other cba plan representative that the statutory deduction limit was exceeded with respect to any cba plan for any relevant period petitioner did not notify any cba plan_administrator or other cba plan representative that the monthly contributions attributable to hours and weeks worked after date were to be applied to months ending on or before date for purposes of paying benefits and plan expenses all contributions to each cba plan are pooled and no distinction is made between contributions for any specific time period or contributions made by any particular employer petitioner consulted with the firm of price waterhouse regarding the acceleration of deductions for post-tax yearend contributions to collectively bargained defined benefit pension plans the parties stipulated that during the relevant period price waterhouse was engaged in marketing that type of acceleration to certain clients and other employers that were making required contributions to multiemployer defined benefit pension plans by sec_601 and b of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 the top corporate tax_rate was reduced from percent to percent for tax years beginning on or after date see s rept c b vol h conf rept vol at ii-59 income in taxable years that included date other than as the first day of such year was subject_to blended rates id opinion during the relevant period petitioner made monthly contributions to cba plans on behalf of its unionized employees for each cba plan the amount of the monthly contribution was the arithmetical result obtained by multiplying the covered hours worked the number of hours worked during the month by employees covered under the respective collective bargaining agreement cba by the contribution rate a dollar amount set forth in the cba for any given taxable_year prior to the current taxable_year petitioner deducted the monthly contributions that were calculated from covered hours worked during such year then as to the current taxable_year petitioner changed its method of calculating its deduction for the current taxable_year petitioner obtained an extension to date of the time within which to file its return between the date on which the current taxable_year ended and the due_date of the return as extended petitioner made eight or in some cases nine monthly contributions to the cba plans and claimed these post-yearend contributions herein for convenience called grace period contributions as a deduction for the current taxable_year in addition to the usual monthly contributions as to the current taxable_year respondent denied the deduction for the grace period contributions petitioner claims that it is entitled to deduct the grace period contributions currently because they were on account of its current taxable_year within the meaning of sec_404 as explicated by revrul_76_28 1976_1_cb_106 in an unexpected burst of candor petitioner admits that it is attempting to deduct for the current taxable_year contributions made over a 20-month period while sec_404 states that pension_plan contributions are deductible in the taxable_year when paid sec_404 provides a grace period in that in the words of the section a taxpayer shall be deemed to have made a payment on the last day of the preceding_taxable_year if the payment is on account of such taxable_year subject_to the further condition that the payment be made not later than the time prescribed by law for filing the return for such taxable_year including extensions thereof petitioner also argues that under sec_413 its contributions were within the deductible limits of sec_404 because the anticipated contributions for all the cba plans for their respective plan years did not exceed any maximum deduction limitation under sec_404 moreover petitioner argues that the grace period contributions were for the portion of the current taxable_year that ended within the various plan years of the cba plans to which it made contributions because under sec_404 they were deemed to have been a payment made on the last day of the current taxable_year respondent presents several alternative arguments first respondent contends that petitioner's longstanding practice of deducting only contributions calculated from covered hours worked during a given taxable_year constituted an accounting_method in order to change to a different accounting_method petitioner was required under sec_446 to obtain the commissioner's consent which was not done second respondent asserts that petitioner's new method ie that of deducting grace period contributions in the current taxable_year fails to clearly reflect income under sec_446 and third respondent claims that the grace period contributions were not on account of petitioner's current tax_year within the meaning of sec_404 sec_404 specifies that employer contributions to exempt trusts under various types of qualified_employee benefit plans are not deductible under any other code provision but if they would otherwise be deductible they are deductible under sec_404 subject_to articulated limitations as to the amount deductible in any taxable_year the limitations on the amount deductible are contained in sec_404 which also refers to the deduction of contributions in the taxable_year when paid while sec_404 provides the limits on the amount that may be deducted it does not specify the method by which the actual amount of the deduction may be determined the applicable limitations on contributions to the cba plans in this case are contained in clauses i and iii of sec_404 which in combination provide that the overall_limitation is the greater of the amount necessary to satisfy the minimum_funding_standard of sec_412 for plan years ending within the employer's taxable_year and an amount equal to the normal_cost of the plan augmented by any amount necessary to amortize unfunded costs equally over years in addition the flush language at the end of subparagraph a of the foregoing section provides among other things that the maximum amount deductible for the taxable_year is to be an amount equal to the full funding limitation for such year determined under sec_412 sec_404 expands somewhat the time of payment provision at the beginning of sec_404 by providing time when contributions deemed made --for purposes of paragraphs and a taxpayer shall be deemed to have made a payment on the last day of the preceding_taxable_year if the payment is on account of such taxable_year and is made not later than the time prescribed by law for filing the return for such taxable_year including extensions thereof as a further refinement of the sec_404 limitations on the deductibility of contributions sec_413 provides certain rules that apply exclusively to collectively bargained plans etc sec_413 provides that subsection b applies to any plan and any trust thereunder maintained pursuant to a cba ie a cba plan various paragraphs of subsection b provide rules that relate to cba plans but the relevant paragraph for our present purposes is paragraph which furnishes a road map for applying sec_404 limitations insofar as they relate to cba plans sec_413 provides deduction limitations --each applicable limitation provided by sec_404 shall be determined as if all participants in the plan were employed by a single employer the amounts contributed to or under the plan by each employer who is a party to the agreement for the portion of his taxable_year which is included within such a plan_year shall be considered not to exceed such a limitation if the anticipated employer contributions for such plan_year determined in a manner consistent with the manner in which actual employer contributions for such plan_year are determined do not exceed such limitation if such anticipated contributions exceed such a limitation the portion of each such employer's contributions which is not deductible under sec_404 shall be determined in accordance with regulations prescribed by the secretary we think petitioner's attempt to use the expanded time of payment provision of sec_404 as augmented by sec_413 to enlarge its current contribution deduction is misguided the legislative_history explains that the purpose of amending sec_404 was simply to place cash_basis taxpayers on the same footing as accrual basis taxpayers insofar as contributions actually paid into the trust after the close of the taxable_year are concerned before the amendment only contributions by accrual basis taxpayers made by the time for filing tax returns could be treated as paid in the year for which a return was due this allowed taxpayers sufficient time after the close of the taxable_year to determine the amount of their contributions to be made to the plan sec_404 extends this flexibility to cash_basis taxpayers h rept c b supp in addition the conference_report states that the intent of permitting grace period contributions is so that they may relate back to the plan_year for purposes of the minimum_funding standards h conf rept pincite 1974_3_cb_415 there is nothing in the legislative_history to suggest that congress intended to expand the treatment of post-yearend payments beyond extending parity to cash_basis taxpayers and making necessary calculations to determine the amount of the contribution petitioner has the burden_of_proof in establishing that the contributions it seeks to deduct are in the words of sec_404 on account of the current taxable_year rule a in attempting to do this petitioner places heavy emphasis upon words contained in revrul_76_28 1976_1_cb_106 revrul_76_28 c b pincite states that it provides rules with respect to the application of sec_404 in those areas where the service has determined that guidelines are necessary pending the issuance of regulations we note that as of the date of this opinion some years later regulations have still not been forthcoming revrul_76_28 holds that a payment made after the close of an employer's taxable_year to which amended sec_404 applies shall be considered to be on account of the preceding_taxable_year if a the payment is treated by the plan in the same manner that the plan would treat a payment actually received on the last day of such preceding_taxable_year of the employer and b either of the following conditions is satisfied the employer designates the payment in writing to the plan_administrator or trustee as a payment on account of the employer's preceding_taxable_year or the employer claims such payment as a deduction on his tax_return for such preceding_taxable_year or in the case of a contribution by a partnership on behalf of a partner the contribution is shown on schedule k of the partnership tax_return for such year c b pincite revenue rulings are not ordinarily precedential in this court 88_tc_630 we need not dwell on the question of the weight to be afforded revrul_76_28 in this case however see 64_tc_404 affd in part and revd in part on an unrelated issue 613_f2d_770 9th cir because we believe that in any case petitioner has failed to prove that the payments in question were treated in the same manner that the cba plans would treat a payment actually received on the last day of the current taxable_year sec_413 prescribes the method for determining the parameters of the deduction limitations in the case of cba plans sec_413 provides that each applicable sec_404 limitation is to be determined as if all participants in the plan are employed by a single employer the amount contributed by each employer under a cba plan will not exceed the maximum deduction limitation if the anticipated employee contributions for the plan_year are no greater than the limitation h rept pincite c b supp pincite under sec_413 the anticipated employer contributions for a plan_year are to be determined in a manner consistent with the manner in which actual employer contributions are determined we would repeat at this juncture that although sec_404 and sec_413 establish outside limits on the amount that may be deducted in a given taxable_year these sections do not determine the amount of the deduction nevertheless we think sec_404 and sec_413 establish the approach to be taken to determine the amount of the actual deduction for contributions to cba plans in a case such as this where a number of employers are contributing to any given plan--and here different cba plans with differing plan years are involved--the computation of any contributing employer's total contribution deduction for a taxable_year is obviously a very complex operation but it stands to reason that the anticipated contributions from each employer must be based upon a 12-month year and the subsequent contributions and the consequent deductions in order to be consistent as required by sec_413 must likewise be based upon a 12-month year a taxpayer-employer such as petitioner may not unilaterally expand its deduction limitation and increase the amount of its deduction simply by including contributions in amounts that are inconsistent with anticipated employer contributions furthermore petitioner has not shown that its deduction as enhanced by the post-yearend contribution falls within the plan limits stipulated by the parties and reflected in our findings_of_fact the parties stipulated that actual contributions during the plan_year as recorded on forms schedule b filed by the six large plan administrators fall within the deductible limits petitioner merely argues that the plan's computation of anticipated employer contributions is not concerned with the amount of the employer's deduction but sec_413 requires that the computation of anticipated employer contributions must be consistent with actual employer contributions and we believe that if such consistency is achieved as in this case then the actual contributions--those based on hours worked in the taxable year--determine the amount of the deduction sandra turpen the plan_administrator for the northern california retail clerks' employer benefit fund testified that the minimum_funding_standard for the fund is calculated on a calendar_year basis by actuaries who base their calculations upon data furnished by the fund the fund bills each employer on the first of each month indicating the contribution rate applicable to that employer and the employer in turn provides the fund with a list of employees and hours worked calculates the per hour rate times the hours worked and makes its monthly contribution accordingly as stated earlier payments are due on the 20th of the month and are deemed delinquent if not received by the end of the month petitioner's current taxable_year ended date it seems obvious that except for delinquent payments on account of a preceding month in the taxable_year the only grace period contribution in this case that would be treated by the northern california retail clerks' employer benefit fund in the same manner that the plan would treat a payment actually received on date would be the payment for hours worked in january and which was due_date all monthly payments thereafter would be treated by the plan as being related to hours worked in a tax_year subsequent to the current taxable_year petitioner complains that the administrative procedures of the northern california retail clerks' employer benefit fund as described by sandra turpen are not necessarily representative of the procedures of any other plan and may not therefore be relied upon as the basis for finding facts except as to the plan for which ms turpen was the administrator we find this argument disingenuous petitioner and respondent stipulated ms turpen's deposition as a joint exhibit in lieu of testimony by ms turpen at trial without any reservation as to its use or inferences to be drawn from it whatsoever petitioner's purpose in stipulating the deposition is not apparent if the testimony is not stipulated for the purpose of exemplifying the administrative procedures of all of the cba plans involved in this case if petitioner considers the administration of ms turpen's plan to be atypical petitioner was free to introduce evidence as to how the other plans were administered which petitioner chose not to do we therefore reject petitioner's complaint about scope of the testimony petitioner argues that respondent's position is inconsistent not only with revrul_76_28 supra but also with the administrative position taken in technical_advice_memorandum tam and in a series of private letter rulings respondent points out that sec_6110 prohibits using or citing a written_determination as a precedent unless regulations provide otherwise which is not the case here see 96_tc_675 nevertheless since the tam appears to be the wellspring of petitioner's enhanced deduction claim we deem it necessary to discuss it the tam purports to apply revrul_76_28 as it relates to sec_404 grace period contributions in defined contributions plan cases as previously noted revrul_76_28 contains several tests including one insignificant alternative for determining whether grace period contributions may be deemed to have been made on the last day of the preceding_taxable_year one of the tests easily met is that the employer must claim the contribution as a deduction on its tax_return for the preceding_taxable_year the second test is that the plan must treat the contributions in the same manner as payments actually received on the last day of the preceding_taxable_year the tam nullifies this the only really significant requirement of revrul_76_28 by holding that since there is no specific linkage between contributions and benefits in a defined_benefit_plan the requirement that the plan treat the contributions in the same manner as it would a contribution actually received on the last day of the preceding_taxable_year is meaningless having thus seemingly emasculated revrul_76_28 as it might otherwise apply to a vast number of employee benefit plans if the tam were applied across the board the tam concludes however by saying that this ruling does not consider the actual amounts deductible for the relevant taxable_year petitioner does not mention this pronouncement revrul_76_28 provides that a grace period contribution is to be considered on account of the words of sec_404 the preceding_taxable_year if the contribution is treated by the plan in the same manner that the plan would treat a payment actually received on the last day of such preceding_taxable_year the tam states that a contribution generally does not have any effect on the actual benefits payable to an employee petitioner argues that all contributions to each cba plan in this case were commingled with all other employers' contributions in a single undifferentiated pool and used to pay plan benefits and expenses without distinction as to when or by whom any contribution was made thus reasons petitioner it follows that any grace period contribution is treated by the plan in the same manner as the plan would treat a last day contribution we are not convinced that the absence of a contribution- benefit linkage establishes same treatment nor that the same treatment standard created by revrul_76_28 is the only standard by which to measure the requirement of sec_404 that grace period contributions be on account of the relevant taxable_year we are convinced however that petitioner may not arbitrarily expand the deductible limit for any taxable_year by the simple expedient of including in the taxable year's deduction contributions based entirely upon hours worked by the plans's participants in a subsequent year petitioner argues that respondent cannot change her longstanding administrative practice and apply the change on a retroactive basis respondent replies that the five private letter rulings and possibly the tam relied on by petitioner relate to single employer not multiemployer pension plans in the former case the single employer has flexibility in deciding how much and when to contribute since there are no contractual provisions requiring the single employer to contribute pursuant to a formula at regular intervals petitioner's contributions on the other hand are by contract mechanical and predictable whether the private letter rulings plus the tam and revrul_76_28 rise to the level of longstanding administrative practice is to say the least problematical but in any event as the supreme court has stated in 381_us_68 congress and not the commissioner prescribes the tax laws so that if indeed revrul_76_28 and its ruling letter progeny are inconsistent with the thrust of sec_404 they must give way to the statute see also 467_us_837 we have considered petitioner's remaining arguments which are basically variations on a theme and find them equally unpersuasive we hold that petitioner's grace period contributions except those that relate to hours worked in january are not on account of petitioner's taxable_year ended date as required by sec_404 and are therefore not deductible in that year to reflect the foregoing and issues previously resolved decision will be entered under rule
